Reversed and Remanded and Opinion filed November 24, 2004








Reversed and Remanded and Opinion filed November 24,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00497-CV
____________
 
BANQUE BELGOLAISE S.A.,
Appellant
 
V.
 
NOBLE INTERNATIONAL LIMITED, Appellee
 

 
On Appeal from the 133rd District
Court
Harris County, Texas
Trial Court Cause No.
01-49917
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed February 10, 2004.
On November 19, 2004, the parties filed a notice of
settlement and a joint motion asking that we remand the case to the trial court
with an order to vacate the February 10, 2004, judgment and to enter a
take-nothing judgment dismissing the claims of all parties with prejudice.  We will treat this as a motion to reverse and
remand the case to the trial court.  See
Tex. R. App. P. 42.1.  The motion is granted.




Accordingly, the judgment is reversed and the cause is
remanded to the trial court for entry of orders consistent with the parties= settlement agreement.
 
PER CURIAM
 
Judgment rendered and Opinion
filed November 24, 2004.
Panel consists of Justices
Anderson, Hudson, and Frost.